Citation Nr: 0722824	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for fatigue, including 
as due to a qualifying chronic disability.

2.  Entitlement to service connection for a sleep disorder, 
including as due to a qualifying chronic disability.

3.  Entitlement to service connection for a psychiatric 
disorder, including as due to a qualifying chronic 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to September 
2003.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's complaints of fatigue do not constitute a 
diagnosed current disability for VA disability compensation 
purposes, including a diagnosis of chronic fatigue syndrome; 
the veteran's complaints of fatigue did not manifest during 
service in the Southwest Asia theater of operations; are not 
shown by objective indications; and have not manifested to a 
compensable degree (10 percent) since service separation. 

2.  The veteran's complaints of chronic sleep disorder do not 
constitute a diagnosed current disability; the veteran's 
complaints of chronic sleep disorder did not manifest during 
service in the Southwest Asia theater of operations; have 
been chronic for six months or more; are shown by objective 
indications; and have manifested to a compensable degree (10 
percent) since service separation.

3.  The veteran's reported psychiatric symptoms do not 
constitute a diagnosed current disability; the symptoms of 
nightmares, difficulty falling asleep, and interrupted sleep 
have already been associated by competent medical evidence to 
the service-connected disability of chronic sleep disorder; 
the veteran does not have other psychiatric complaints that 
are shown by objective indications; and the veteran does not 
have other psychiatric complaints that have manifested to a 
compensable degree (10 percent) since service separation.



CONCLUSIONS OF LAW

1.  Service connection is not warranted for fatigue, 
including as due to a qualifying chronic disability.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 
4.1-4.14, 4.88b, Diagnostic Code 6354 (2006).

2.  Service connection is warranted for a chronic sleep 
disorder as due to a qualifying chronic disability.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 
4.1-4.14, 4.130, Diagnostic Codes 9499-9413 (2006).

3.  Service connection is not warranted for a psychiatric 
disorder, including as due to a qualifying chronic 
disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
October 2003 and March 2006 satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA medical records, VA examination 
reports, and other lay statements have been associated with 
the record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.  A written response from the veteran that 
was received in April 2006 reflects that the only additional 
evidence that would substantiate the veteran's claim 
consisted of VA treatment records.  These VA treatment 
records were subsequently received, and the veteran's 
representative indicated in writing in April 2007 that the 
case was ready for certification to the Board.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  By letter 
issued in March 2006, the veteran was notified of the type of 
evidence necessary to establish an a higher rating or earlier 
effective date if service connection is granted on appeal.  
With regard to the issue of service connection for a chronic 
sleep disorder, when implementing the Board's grant of 
service connection, the RO will address any notice defect 
with respect to an initial rating and effective date, and the 
veteran retains the right to appeal the disability rating and 
effective date assigned by the RO.  With regard to the denied 
issues of service connection for fatigue and service 
connection for a psychiatric disorder, because these service 
connection claims are being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2),(5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, the veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Service connection for Fatigue

The veteran contends that he has experienced chronic fatigue 
since 1991, was seen for complaints of stress-related fatigue 
in service in 1992, still experiences intermittent chronic 
fatigue that includes periods of low energy, and has missed 
time from work during periods of fatigue.  

In this case, there is no competent medical evidence of a 
diagnosed disability manifesting fatigue.  The manifestations 
of fatigue are symptoms, but have not resulted in a diagnosed 
disability for VA disability compensation purposes.  Service 
medical records are negative for clinical findings or 
diagnosis of disability manifesting fatigue.  A January 2004 
VA examination report reflects no current diagnosis of 
disability that manifested in fatigue, and laboratory studies 
were negative for any clinical evidence of organic cause of 
complaints of fatigue.  Because there is no competent medical 
evidence of current diagnosed disability that manifests 
fatigue, the claim under the theory of direct service 
connection for fatigue must be denied.  

Considering the claim for service connection for fatigue as 
due to a qualifying chronic disability, the Board notes that 
the veteran's complaints of fatigue did not manifest during 
service in the Southwest Asia theater of operations.  The 
veteran wrote that he sought treatment on a single occasion 
in service in 1992, but did not continue to seek treatment 
for fatigue during service.  Service medical records are 
negative for complaints, findings, or diagnosis of fatigue, 
including no reported symptoms of fatigue at the January 2003 
service separation examination.    

The history and complaints of fatigue were reported to VA 
when the veteran entered a claim for compensation immediately 
after service in October 2003.  On the VA claims form, the 
veteran did not indicate a date of onset of fatigue.  At the 
January 2004 VA examination, the veteran reported chronic 
intermittent fatigue since 1991; that he first sought 
treatment in 1992 for stress-related fatigue; that he 
experiences 7 to 10 episodes per month of fatigue that lasted 
1 to 2 days; and that he estimated he had taken off three 
days of work in the previous six months due to fatigue.  

Because the complaints of fatigue did not manifest during 
service in the Southwest Asia theater of operations, the 
evidence must show that the symptoms of fatigue were chronic 
for a six month period, must show objective indications of 
fatigue, and must show that symptoms of fatigue have 
subsequently manifested to a compensable degree (10 percent) 
since service separation.

In this case, although the veteran's subjective report of 
symptoms of fatigue cover at least a six month period, the 
veteran's reported symptoms of fatigue are not shown by 
objective indications.  The evidence of record shows no 
"signs" of fatigue, that is, no objective evidence of 
fatigue that is perceptible to an examining physician.  For 
example, the January 2004 VA examination report reflects 
laboratory studies that were negative for any clinical 
evidence of organic cause of complaints of fatigue.  VA 
treatment records dated from March 2005 to September 2006, 
likewise, show no signs of fatigue.  There is also no 
evidence of non-medical indicators that are capable of 
independent verification.  The evidence in support of the 
claim for service connection for fatigue consists of the 
veteran's post-service reports of history of fatigue.  

In this case, the evidence also shows that the veteran's 
complaints of fatigue have not manifested to a degree of 10 
percent disabling.  Rating by analogy to Diagnostic Code 6354 
is most appropriate because Diagnostic Code 6354 provides for 
ratings for chronic fatigue syndrome, specifically including 
the symptom of fatigue.  38 C.F.R. § 4.88b.  In this 
veteran's case, the Board finds that the veteran's complaints 
and clinical findings do not show that the veteran's report 
of the symptom of intermittent fatigue has resulted in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or has required medication to 
control the symptoms, as required for a 10 percent disability 
rating under Diagnostic Code 6354.  The veteran's report at 
the January 2004 VA examination that he experiences 7 to 10 
episodes per month of fatigue that last 1 to 2 days does not 
evidence incapacitating episodes.  The estimated time that 
the veteran took from work due to fatigue, three days in the 
previous six months, even if considered as evidence of 
incapacitating episodes, does not show periods of 
incapacitation of at least one week during the previous year.  
VA treatment records dated from March 2005 to September 2006 
do not show any complaints of fatigue, or any reports of 
incapacitating episodes, and shows that the veteran was not 
on any medications. 

Based on this evidence, and because the veteran's complaints 
of fatigue are not shown by objective indications, and have 
not manifested to a degree of 10 percent disabling since 
service, the Board finds that a preponderance of the evidence 
is against a claim for service connection for fatigue as due 
to a chronic qualifying disability, and the claim on this 
theory of entitlement must be denied.  Because the 
preponderance of the evidence is against the claim for 
service connection for fatigue, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for a Sleep Disorder

The veteran contends that he has experienced chronic sleep 
disorder since 1991 during active duty service.  He contends 
that he experiences nightmares, difficulty falling asleep, 
and interrupted sleep. 

In this case, there is no competent medical evidence of a 
diagnosed disability manifesting a chronic sleep disorder.  
The manifestations of chronic sleep disorder are symptoms, 
but have not resulted in a diagnosed disability for VA 
disability compensation purposes.  Service medical records 
reflect that at a service entrance examination in March 1983 
the veteran gave a medical history of frequent trouble 
sleeping, although there were no clinical findings evidencing 
sleep disorder noted at service entrance.  Service medical 
records reflect that at an in-service examination in 
September 1992 the veteran reported stress-related complaint 
of frequent trouble sleeping, which he again reported at an 
in-service examination in February 1999 as having had an 
onset in 1991 during Operation Desert Storm, and indicated 
that it might be due to a job-related stress.  Service 
medical records further reflect that at a service separation 
examination in January 2003 the veteran gave a medical 
history or current complaints of "frequent trouble 
sleeping" or loss of sleep.  Service medical records do not 
include clinical findings or diagnosis of disability that 
manifested in chronic sleep disorder. 

A January 2004 VA examination report reflects no current 
diagnosis of disability that manifested in chronic sleep 
disorder, but noted sleep disorder and nightmares to be by 
the veteran's history only.  The January 2004 VA general 
medical examination report reflects the examiner's conclusion 
that there was no evidence of sleep apnea shown on 
examination.  Because there is no competent medical evidence 
of current diagnosed disability of sleep disorder, the claim 
under the theory of direct service connection for chronic 
sleep disorder must be denied.  

Considering the claim for service connection for chronic 
sleep disorder as due to a qualifying chronic disability, the 
Board notes that the veteran's complaints of chronic sleep 
disorder did not manifest during service in the Southwest 
Asia theater of operations.  Because the complaints of 
chronic sleep disorder did not manifest during service in the 
Southwest Asia theater of operations, the evidence must show 
symptoms of sleep disorder that have been chronic for six 
months or more, must show objective indications of chronic 
sleep disorder, and must show that chronic sleep disorder has 
subsequently manifested to a compensable degree (10 percent) 
since service separation.

In this case, the veteran's complaints of chronic sleep 
disorder are are shown to have been chronic for at least a 
six month period, and are supported by some evidence of 
objective indications.  Although the January 2004 VA general 
medical examination report reflects no evidence of sleep 
apnea, the January 2004 VA psychiatric examination report 
reflects that the reported symptoms of chronic sleep 
disorder, which also included reports of dreams and 
nightmares that delay, interrupt, or impair sleep, manifested 
in the VA examiner's assignment of a Global Assessment of 
Functioning (GAF) scale score was 85, which indicates minimal 
psychiatric symptoms, such as mild anxiety.  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The January 2004 VA 
examiner also wrote that he concluded that the veteran had 
minimal symptoms. 

In this case, the evidence also shows that the veteran's 
complaints of chronic sleep disorder have manifested in 
symptoms that by analogy more nearly approximate a degree of 
10 percent disabling.  Rating by analogy to Diagnostic Code 
9413 is most appropriate because a rating under the General 
Rating Formula for Mental Disorders provides ratings for 
symptoms that specifically include chronic sleep impairment.  
38 C.F.R. § 4.130.  In this veteran's case, the Board finds 
that the veteran's complaints and clinical findings show that 
the veteran's chronic sleep impairment has more nearly 
approximated occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, as required for a 10 percent disability 
rating under the General Rating Formula for Mental Disorders.  

The evidence of compensable degree of disability includes the 
January 2004 VA examination report, which shows the veteran's 
report of being hyper-alert and nervous at night, difficulty 
relaxing and falling asleep, frequent awakenings during the 
night, trouble going back to sleep, shortened time of sleep 
of four to six hours per night, and nightmares two to three 
times per week.  In this regard, the Board notes that the 
January 2004 VA examination report indicated that the veteran 
denied any difficulty falling and staying asleep; however, 
the Board finds this report of symptoms of no probative value 
because it is outweighed by the January 2004 VA psychiatric 
examination reports' own recording of reported symptoms that 
clearly include chronic sleep impairment, as well as the 
other evidence of record that consistently shows the 
veteran's report of sleep impairment.  Although the January 
2004 VA examiner indicated that the veteran denied any 
interference with normal occupational or daily activities, 
the examiner did note that the veteran had minimal symptoms.  
The veteran's other statements reflect his consistent reports 
of chronic sleep impairment, including due to nightmares, and 
indicate likely impairment due to the limited amount of sleep 
the veteran gets.  VA treatment records dated from March 2005 
to September 2006 show additional evidence of difficulty 
sleeping that includes due to nightmares.  For these reasons, 
the Board finds that service connection is warranted for a 
chronic sleep disorder as due to a qualifying chronic 
disability.  

Service connection for a Psychiatric Disorder

On the claim for compensation received in October 2003, the 
veteran did not claim service connection for a psychiatric 
disorder.  VA found service connection for a psychiatric 
disorder to be an inferred issue from the veteran's claimed 
symptoms and the January 2004 VA general medical examination 
report that included the examiner's notation that the 
veteran's complaints of sleep disorder and nightmares may 
have a psychiatric component, and referred the veteran for a 
VA psychiatric examination. 

With regard to this issue, there is no competent medical 
evidence of a diagnosed disability of a psychiatric disorder.  
Service medical records reflect that at a service separation 
examination in January 2003 the veteran gave a medical 
history or current complaints of anxiety prior to a 
hypertension diagnosis, but the examination report reflects 
that the veteran was psychiatrically normal at the time of 
the examination.  The January 2004 VA psychiatric examination 
report shows that, after a review of the claims file, a 
history and complaints elicited from the veteran, and current 
mental status examination, the examining VA psychiatrist 
concluded that the veteran did not have an Axis I diagnosis 
of psychiatric disorder.  Because there is no competent 
medical evidence of current diagnosed disability of a 
psychiatric disorder, an inferred claim for service 
connection for psychiatric disorder under the theory of 
direct service incurrence must be denied.  

The veteran's symptoms of nightmares, difficulty falling 
asleep, and interrupted sleep have already been adjudicated 
to be a part of his diagnosed disability of chronic sleep 
disorder as due to a qualifying chronic disability, and serve 
in part as a basis for the rating assigned for chronic sleep 
disorder as analogous to a psychiatric disorder under the 
General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130.  For example, the January 2004 VA psychiatric 
examination report shows that the primary psychiatric 
symptoms that the veteran reported were of dreams, 
nightmares, and various impairments of sleep.  To grant 
service connection for complaints of chronic sleep disorder, 
which would then involve separately rating these symptoms, 
would violate the rule against pyramiding at 38 C.F.R. 
§ 4.14, which provides that the evaluation of the same 
disability under various diagnoses is to be avoided.  The 
criteria for rating psychiatric impairments under which the 
veteran's service-connected chronic sleep disorder will be 
rated specifically provides for rating based on the symptoms 
of chronic sleep impairment.  See 38 C.F.R. § 4.130.  

There are no remaining significant psychiatric symptoms 
reported by the veteran that might serve as the basis for 
consideration of service connection for any other psychiatric 
disorder, either as directly incurred in service or as due to 
a qualifying chronic disability.  The evidence shows that the 
veteran does not have other psychiatric complaints that are 
shown by objective indications, and that the veteran does not 
have other psychiatric complaints that have manifested to a 
compensable degree (10 percent) since service separation.  
For these reasons, the Board finds that a preponderance of 
the evidence is against a claim for service connection for a 
psychiatric disorder, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 


ORDER

Service connection for fatigue, including as due to a 
qualifying chronic disability, is denied.

Service connection for a sleep disorder, including as due to 
a qualifying chronic disability, is granted.

Service connection for a psychiatric disorder, including as 
due to a qualifying chronic disability, is denied.


____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


